DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicants arguments with regards to claim 1 remain centered around the feature that the nozzle test chart is printed “while moving the substrate during a production run … at an increased jetting frequency.”  While Applicant rightly points out that Goto et al. forms the nozzle test chart by moving the printhead over the substrate, Examiner disagrees that such a disclosure might “teach away” from a configuration that instead moves the substrate relative to the printhead, as suggested by Applicant (page 8 of remarks).  Specifically, Goto et al. do not show a particular preference for moving the printhead relative to the substrate, and certainly does not discourage (or even suggest) that moving the substrate relative to the printhead would 
	Moreover, the prior art of record discloses the known equivalence between moving a print head relative to fixed substrate, moving a substrate relative to a fixed print head, and moving both the print head and substrate relative to each other.  As the current rejections attempt to show, movement of a substrate relative to a print head does not constitute a novel feature.

Applicant also argues, with regards to claim 11, that the Kozuka reference does not disclose that the printing test chart is created a jetting frequency that has been increased, and thus cannot cure any deficiencies of the Goto and Ventataramani reference (page 8 of remarks).  The Office Action, however, utilized Kozuka as the primary reference in the rejection of claim 11; therefore, Kozuka need not cure any deficiencies of Goto and/or Ventataramani.  Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Kozuka does, in fact, disclose that the substrate in sped past a print head operating at a jetting frequency of 15 kHz for forming the test pattern, Kozuka does not expressly indicate whether the 15 kHz jetting frequency has actually been increased from some other jetting frequency.  To avoid any ambiguity, then, the previous Office Action relied on Goto et al. to teach the known advantages of increasing the jetting frequency in forming the test patterns.  Applicant does not provide any arguments against Goto et al. regarding this feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2015/0259784 A1) in view of Akatsuka (US 2010/0053248 A1), Ventataramani et al. (US 2017/0270659 A1), and Kuwata (US 2008/0238968 A1).
Regarding claims 1 and 11:
	Goto et al. disclose a method for detecting defective printing nozzles in an inkjet printing machine by means of a computer (control unit 130), the method comprising the steps of:
	printing a printing nozzle test chart for detection purposes (paragraph 50 & Fig. 5) while moving a print head during a production run (paragraphs 36, 50 & Fig. 5), wherein to create the printing nozzle test chart, every printing nozzle prints an area on a surface of a printing substrate (paragraph 50 & Fig. 5), the printing nozzle test chart being created in that a specified number of horizontal rows are formed at an increased jetting frequency (paragraph 50) while moving the print head during a production run (one row, in the example of paragraph 50 & Fig. 5) and wherein, in every row of the printing nozzle test chart, periodically only the printing nozzles that correspond to the specified number of the horizontal rows create the areas (paragraph 50 & Fig. 5);
	recording the printing nozzle test chart by means of at least one image sensor (“CCD camera”: paragraphs 47, 51); and

	Goto et al. do not expressly disclose that the substrate is moved during test chart formation of a plurality of horizontal rows of equidistant areas disposed underneath one another, or that the step of determining the centroids includes the adapting an ellipse to the contour of each area.
	However, Akatsuka discloses a method in which a nozzle test chart (nozzle check pattern NP) is created in that a specified number of horizontal rows of equidistant areas (blocks BP) that are disposed underneath one another are printed periodically (Fig. 8A) and wherein every row of the printing nozzle test chart, periodically only the printing nozzles that correspond to the specified number of the horizontal rows create the areas (paragraph 69 & Fig. 8A) in order to easily confirm whether a dot is formed (paragraph 73).
	Further, Venkataramani et al. disclose a method of determining the centroid of an object by adapting a geometric boundary, such as an ellipse, to surround the contour of the object, wherein the center of the geometric boundary represents the centroid (paragraphs 21, 23, 35 & Figs. 5-6).
	Finally, Kuwata teaches that, in an inkjet printing method, relative movements between a print head and substrate may be accomplished by: moving only the substrate, moving only the print head, or by moving both the substrate and the print head (paragraph 29).  In doing so, Kuwata teaches the equivalence of such relative movements in the art of inkjet printing.
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to form Goto et al.’s test pattern such that the horizontal rows of equidistant areas are disposed underneath one another and printed periodically, so as to enable easy confirmation of 
Regarding claim 10:
	Goto et al.’s modified method comprises all the limitations of claim 1, and Goto et al. also disclose that each of the areas defines a two-dimensional expansion that is not a simple vertical line (Fig. 5).

Claims 1, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka (US 2015/0165762 A1) in view of Goto et al. (US 2015/0259784 A1) and Ventataramani et al. (US 2017/0270659 A1).	
Regarding claims 1, 11:
	Kozuka discloses a method for detecting defective printing nozzles in an inkjet printing machine by a computer, the method comprising the steps of:
	printing a printing nozzle test chart (Fig. 2) for detection purposes while moving the substrate during a production run (paragraphs 30, 33), wherein to create the printing nozzle test chart, every printing nozzle prints an area (pattern 401) on a surface of a moving printing substrate (paragraphs 30, 33 & Figs. 2, 4), the printing nozzle test chart being created in that a specified number of horizontal rows of equidistant areas that are disposed underneath one another are printed periodically by multiple printing operations at a jetting frequency while moving the substrate during a production run (paragraph 33 & Fig. 2), and wherein in every row 
	recording the printing nozzle test chart by at least one image sensor (paragraphs 28, 36); and
	analyzing a recorded printing nozzle test chart by the computer to identify the defective printing nozzles (paragraphs 49-50), the computer determining a centroid of every said area (the “position of gravity”: paragraphs 9, 45), and, for all areas, the computer compares an actual position of a determined centroid to a respective target position (paragraphs 49-50).
	Kozuka does not expressly disclose that the printing nozzle test chart is created at a jetting frequency that has been increased, or that the centroid is determined by adapting an ellipse to a contour of the area.
	However, Goto et al. disclose a method for detecting defective printing nozzles in an inkjet printing machine, wherein a printing nozzle test chart is created at an increased frequency as compared to normal operation (abstract) so as to enable detection of potentially defective printing nozzles that would not otherwise be detected (paragraph 59).
	Further, Ventataramani et al. disclose a method of determining the centroid of an object by adapting a geometric boundary, such as an ellipse, to surround the contour of the object, wherein the center of the geometric boundary represents the centroid (paragraphs 21, 23, 35 & Figs. 5-6).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Kozuka’s method such that the jetting frequency is increased for creation of the printing nozzle test chart, as taught by Goto et al, so as to better detect potentially defective printing nozzles.  Also, because both Kozuka and Ventataramani et al. disclose methods for determining the centroid of an area, it would have been further obvious to determine the centroid of Kozuka’s areas according to a surrounding geometrical ellipse, as suggested by 
Regarding claim 10:
	Kozuka’s modified method comprises all the limitations of claim 1, and Kozuka also discloses that each of the areas defines a two-dimensional expansion which is not a simple vertical line (Figs. 2, 4).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka as modified by Goto et al. and Venkataramani et al., as applied to claim 1 above, and further in view of Abernathy (US 4435837).
Regarding claim 6:
	Kozuka’s modified method comprises all the limitations of claim 1, and Kozuka also discloses that a determination of the centroid is achieved of every area (paragraph 53 & Fig. 2).
	Kozuka’s modified method not expressly teach that the centroid is determined by calculating an area moment of inertia of the area.
	However, Abernathy teaches that the centroid of a scanned object may be calculated according to the moments of inertia (abstract).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to also calculate Kozuka’s centroids in the manner taught by Abernathy, so as to accomplish the desired result of determining the respective centroids in Kozuka’s areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853